Citation Nr: 0327437	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  96-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean C. Ravin, Esq.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In a May 2002 decision, the Board determined that new and 
material evidence had been received to reopen the July 1986 
claim of service connection for PTSD.  Nonetheless, the Board 
denied the claim for service connection for PTSD.  The 
veteran appealed the Board's denial of this claim to the U.S. 
Court of Appeals for Veterans Claims (Court).  In February 
2003, the Court granted a joint motion to remand this appeal 
to the Board for further development under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In particular, the 
joint motion for remand requested that the Board be held to 
comply with the VCAA's duty to notify the veteran of the 
evidence obtained and required, and what evidence VA had a 
duty to obtain.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim.  While the RO attempted to 
develop the claim in accordance with VCAA, additional 
development to ensure compliance with the duty to assist and 
notify is necessary.  Moreover, the Board notes that the most 
recent VA examinations of record are dated in 1998.  The 
Board finds that additional examination to determine the 
nature, extent, and etiology of any manifested 
neuropsychiatric disorder, to include PTSD, is now necessary.

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.325(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
neuropsychiatric disabilities to include 
PTSD.  The RO should procure duly 
executed authorization for the release of 
private medical records.  The RO should 
then obtain copies of any and all 
treatment records that are not already of 
record.  The RO should specifically 
request of health care providers the 
veteran identifies any and all mental 
hygiene records to include any and all 
records of individual and group therapy.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by a Board of at least one 
psychologist and one psychiatrist-other 
than those who have examined him in the 
past-to determine the nature, extent, 
and etiology of any neuropsychiatric 
disorder, to include PTSD.  All indicated 
tests and studies should be performed, 
including clinical evaluations.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's neuropsychiatric 
disabilities, to include PTSD.
?	Describe any current symptoms and 
manifestations attributed to his 
neuropsychiatric disabilities, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability.
?	In making these opinions, the 
examiners are requested to comment 
on other medical findings in the 
claims file, including:
1.	VA examination reports dated in 
June 1986 showing diagnoses of 
dysthymic disorder and passive 
dependent personality disorder; 
depression and anxiety with 
some probable passive and 
dependent personality makeup, 
clear history of dysthymic 
disorder but no PTSD 
"confirmed here to any 
significant degree."
2.	VA examination report dated in 
April 1992 showing diagnosis of 
dysthymia, passive dependent 
with somatizations.
3.	Private evaluation by Keith H. 
Johansen, M.D., dated in August 
1993, showing diagnoses of 
somatization disorder and 
probable chronic traumatic 
stress disorder of delayed 
onset secondary to his Vietnam 
experience.
4.	VA examination report dated in 
February 1996 reflecting not 
"enough material in the Chart 
to make diagnosis of PTSD" and 
rather diagnosing dysthymia.
5.	VA treatment records dated in 
May and June 1995 reflecting 
clinical test results endorsing 
extreme depression and PTSD 
symptoms and diagnosing PTSD 
with major depressive disorder.
6.	Psychological examination 
conducted in June 1998 by VA 
reflecting a diagnosis of PTSD 
with major depressive disorder.
7.	VA examination reports dated in 
June and August 1998 showing 
diagnoses of major depressive 
disorder and finding the 
veteran "does not meet 
criteria for PTSD a (sic) this 
time"; and chronic dysthymia 
and chronic anxiety.

Concerning the claimed neuropsychiatric 
disability, to include PTSD, the 
examiners are requested to provide an 
opinion as to whether it is at least as 
likely as not that any manifested 
neuropsychiatric disability is the result 
of his active service.

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The veteran is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2002).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




